              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION

                            CASE NO. 1:20-CV- 00146

  ESTATE OF JOSHUA SHANE                   )
  LONG                                     )
                                           )
                           Plaintiff,      )
                                           )        JOINT NOTICE OF
                           v.              )   SETTLEMENT OF ALL CLAIMS
                                           )
  DERRICK PALMER ET. AL.                   )
                                           )
                         Defendants.       )
                                           )

      NOW COME the Parties to this matter, and do hereby respectfully report to

the Court that they have reached an agreement to resolve all claims against all parties

in this lawsuit. The Plaintiff anticipates filing a motion for judicial approval of the

settlement within thirty days.

      This the 20th day of September 2021.



                          /s/    W. Ellis Boyle

                          /s/    Winslow Taylor

                          /s/    Sean Perrin

                          /s/    Pat Flanagan




      Case 1:20-cv-00146-MR-WCM Document 41 Filed 09/20/21 Page 1 of 1
